Church, S.
Application is made by the special guardian for a construction of the provision of the will in question. By the fourth provision of the will the residue of the estate both real and personal is given to the executrix, in trust for the husband of the testatrix, Henry A. Royce. As such provision relates - to personalty, it is proper that I should construe the same.
The said husband, Henry A. Royce, contends that the above provision is ineffectual as a trust and, therefore, that he becomes the absolute beneficiary of the residuum of the estate; While the language is somewhat informal, yet there can be readily spelled out from the same the elements necessary to constitute a valid trust; and hence the executrix should hold the residuum of the estate as trustee for the benefit of the cestui que trust, Henry A. Royce, during his lifetime. Hpon his death, the corpus of the estate will then be distributed in accordance with the provisions of the statute.
Decreed accordingly.